 

Case 1:19-cr-00299-AT Document 2

re

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
— Vv. —
ADAM TORO,
a/k/a “Laflair,”
a/k/a “Spoz,”

Defendant.

Filed 04/24/19. -Page-t-ef 5-----.,
[3 GM Ud AVA |
~ # 00 ||

Ca 1g ATTIVIINOUL IAT !
TNCHA LOO

. ANAS 9ds91

 

|
o

SEALED INDICTMENT

 

19 Cr.

‘19CRM 299

X

COUNT ONE
(Conspiracy to Commit Bank Fraud)

The Grand Jury charges:

1. From at least in or about April 2018 up to and

including in or about November 2018,

New York and elsewhere, ADAM TORO,
“Spoz,” the defendant,

and knowingly, did combine,

together and with each other to commit bank fraud,

of Title 18, United States Code,

and others known and unknown,

conspire,

in the Southern District of

a/k/a “Laflair,” a/k/a

willfully
confederate, and agree

in violation

Section 1344.

2. It was a part and object of the conspiracy that ADAM

TORO,

known and unknown,

a/k/a “Laflair,” a/k/a “Spoz,” the defendant,

and others

would and did execute and attempt to execute

a scheme and artifice to defraud such financial institutions,

cS
por
3
Case 1:19-cr-00299-AT Document 2 Filed 04/24/19 Page 2 of 5

the deposits of which were then insured by the Federal Deposit
Insurance Corporation (“FDIC”), and to obtain moneys, funds,
credits, assets, securities, and other property owned by, and
under the custody and control of, such financial institutions,
by means of false and fraudulent pretenses, representations, and
promises, in violation of Title 18, United States Code, Section
1344.

(Title 18, United States Code, Section 1349.)

COUNT TWO
(Bank Fraud)

The Grand Jury further charges:

3. From at least in or about April 2018 up to and
including in or about November 2018, in the Southern District of
New York and elsewhere, ADAM TORO, a/k/a “Laflair,” a/k/a
“Spoz,” the defendant, willfully and knowingly, did execute and
attempt to execute a scheme and artifice to defraud such
financial institutions, the deposits of which were then insured
by the FDIC, and to obtain moneys, funds, credits, assets,
securities, and other property owned by, and under the custody
and control of, such financial institutions, by means of false
and fraudulent pretenses, representations, and promises, to wit,

TORO deposited and aided and abetted the deposit of stolen,
Case 1:19-cr-00299-AT Document 2 Filed 04/24/19 Page 3of5

forged, and/or altered checks in an attempt to withdraw said
fraudulent funds.
(Title 18, United States Code, Sections 1344, and 2.)

FORFEITURE ALLEGATION

 

4, As the result of committing the offenses alleged in
Counts One and Two of this Indictment, ADAM TORO, a/k/a
“Laflair,” a/k/a “Spoz,” the defendant, shall forfeit to the
United States, pursuant to Title 18, United States Code, Section
982 (a) (2) (A), any and all property constituting or derived from,
proceeds obtained directly or indirectly, as a result of the
commission of said offenses, including but not limited to a sum
of money in United States currency representing the amount of
proceeds traceable to the commission of said offenses.

Substitute Assets Provision

 

5. If any of the forfeitable property described above in
paragraph four of this Indictment, as a result of any act or
omission of ADAM TORO, a/k/a “Laflair,” a/k/a “Spoz,” the
defendant,

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited with,

a third person;
Case 1:19-cr-00299-AT Document 2 Filed 04/24/19 Page 4of5

on has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty,

it is the intent of the United States, pursuant to Title 21, United

States Code, Section 853(p) and Title 28, United States Code,

Section 246l(c), to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property.
(Title 18, United States Code, Section 982,

Title 21, United States Code, Section 853, and
Title 28, United States Code, Section 2461.)

Opener dena Cuhkbhin S Benen

FOREPERSON 7% GEOFOREY. S) BERMAN
United States Attorney

 
a Case 1:19-cr-00299-AT Document 2 Filed 04/24/19 Page5of5

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

ADAM TORO,
a/k/a “Laflair,”
a/k/a “Spoz,”
Defendant.

 

INDICTMENT
19 Cr.

(Title 18, United States Code,
Sections 1344, 1349, and 2)

GEOFFREY S. BERMAN
United States Attorney

Levto [Vo

Foréperson

 

 

tt

 

frill ~ —Dleel Saal Iaatee trust
VG bli Addvee.,

es

 
